                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DAVID SHARROCK,                                   )
                                                  )
                Petitioner,                       )
                                                  )
       v.                                         )           No. 4:18CV1751 NCC
                                                  )
EILEEN RAMSEY,                                    )
                                                  )
                Respondent.                       )

                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on petitioner=s application for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The petition appears to be barred by § 2254’s one-year limitations

period, and the Court will order petitioner to show cause why the petition should not be dismissed.

                                            Background

       On June 22, 2007, petitioner pled guilty to sixty-one (61) counts of first-degree statutory

sodomy/deviate sexual intercourse with a person less than 14 years old. On that same date,

petitioner was sentenced to life in prison on all counts. See State v. Sharrock, No.

2106R-00520-01(21st Judicial Circuit, St. Louis County Court). Petitioner did not file a direct

appeal of his conviction or sentence. Petitioner also did not file a post-conviction motion to vacate

his sentence.

       Instead, on April 19, 2018, petitioner filed in his criminal case, a motion asking the State of

Missouri to file findings of fact and conclusions of law, as well as a “documented judgment.”

Petitioner argued that his convictions lacked subject matter jurisdiction, that he was deprived of a

right to file a direct appeal, and that he was subjected to double jeopardy. Petitioner further argued
that if he had filed a post-conviction motion to vacate his sentence, the Court would have been

predisposed to find against him.

       On April 23, 2018, the Court construed petitioner’s motion as a Missouri Supreme Court

Rule 91 motion for state habeas corpus. The Court found that the motion was procedurally barred

from being ruled on because petitioner was not being held within the jurisdiction of St. Louis

County. Nevertheless, the Court found that petitioner was not entitled to the relief sought in his

motion and denied his petition for writ.

       Petitioner placed his application for writ of habeas corpus brought pursuant to 28 U.S.C. §

2254 in the prison mailing system on October 9, 2018.

                                            Discussion

       In his application for writ of habeas corpus, petitioner asserts that Missouri’s

post-conviction remedies are in violation of the First, Fifth and Fourteenth Amendments to the

United States Constitutions. He further claims that he was subjected to double jeopardy in his state

convictions, and he asserts that “multiple double jeopardy claims tainted all sentences.” Last,

plaintiff asserts that the State of Missouri failed to pursue “mental health laws based on the

charges,” and their failure to do so was vindictive.

       Under 28 U.S.C. § 2244(d):

       (1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of--

               (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such
               review;

               (B) the date on which the impediment to filing an application
               created by State action in violation of the Constitution or laws of the
               United States is removed, if the applicant was prevented from filing
               by such State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively applicable
               to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

        (2) The time during which a properly filed application for State post-conviction or
        other collateral review with respect to the pertinent judgment or claim is pending
        shall not be counted toward any period of limitation under this subsection.

        A Missouri conviction becomes final ten days after the judgment is entered. Mo. R. Civ. P.

§ 81.04(a). In this case, petitioner’s conviction became final ten days after he was sentenced on

June 22, 2007. And petitioner’s statute of limitations expired one year from that date, on

July 1, 2008. Thus, petitioner’s application for writ of habeas corpus to this Court is more than ten

years late.

        As a result, the Court will order petitioner to show cause why the petition should not be

dismissed as time-barred. See Day v. McDonough, 547 U.S. 198, 209 (2006) (district court must

give notice to petitioner before sua sponte dismissing petition as time-barred).

        Accordingly,

        IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

        IT IS FURTHER ORDERED that petitioner shall show cause, in writing and no later

than thirty days from the date of this Order, why this action should not be dismissed as

time-barred.


                                                 3
       IT IS FURTHER ORDERED that if petitioner fails to comply with this Order, this action

will be dismissed.

       Dated this 18th day of October, 2018




                                              ___________________________________
                                                HENRY EDWARD AUTREY
                                               UNITED STATES DISTRICT JUDGE




                                                4
